Flannery, J.,
— This proceeding to abolish all the wards in the Borough of Edwardsville was instituted under article VI, sec. 601, et seq., of The General Borough Act of May 4, 1927, P. L. 519, as amended by The Borough Code of July 10, 1947, P. L. 1621, as amended, 53 PS §45601 et seq.
The pertinent provisions of the Borough Code are as follows:
“The Court of Quarter Sessions, upon petition, may divide boroughs into wards, erect new wards out of two or more adjoining wards or parts thereof, consolidate two or more wards into one ward, divide any ward already erected into two or more wards, alter the lines of any two or more adjoining wards, cause the lines or boundaries of wards to be ascertained and established, or abolish all wards”: Section 601, 53 PS §45601, as amended.
*20“The petition shall be presented . . . by at least five per centum of the registered electors of the borough, or in case of a proposal to . . . abolish all wards. . . . Upon its presentation, the court shall appoint three impartial persons as commissioners to inquire into the propriety of granting the prayer in the petition. The commissioners, or any two of them, shall make a report to the court, within sixty days after their appointment. . . Section 602, 53 PS §45602, as amended.
On October 31, 1958, in accordance with the provisions of the statute, a petition, signed by the requisite number of registered electors of the Borough of Edwardsville, was filed with this court praying that all the wards in the borough be abolished. Upon its presentation, three commissioners were appointed “to inquire into the propriety” of granting the prayer.
After their appointment the commissioners held three public hearings, at which time testimony was taken of a great number of residents of the borough. This testimony was transcribed and has been filed as part of the record. It indicated that the residents were overwhelmingly against the abolition of the wards, i.e., approximately 80 percent against and 20 percent in favor.
In addition to the oral testimony, the commissioners considered petitions presented to them which were signed by several hundred residents of the borough, all of whom were opposed to abolishing the ward lines. Also considered were certain academic publications obtained by the commissioners which pertain to the relative advantages and disadvantages of wards as the structure of municipal governments.
On the basis of the record so constituted, the commissioners on February 20,1959, filed a unanimous report recommending that all the ward lines in the borough be abolished. The only reason given to support the *21recommendation was that . . It is the opinion of this commission that the affirmation of this recommendation. will suit the convenience of the inhabitants of the Borough of Edwardsville, Pennsylvania, and the interests of the taxpayers, property owners and residents will best be served accordingly.”
After the confirmation nisi of the report, certain of the resident taxpayers of the borough filed exceptions. Only four were pursued at the argument. They are as follows:
“(1) The report of the Commissioners is not in accordance with the expressed desire of the majority of witnesses appearing before the said Commissioners at Hearings held by them on the 1st, 8th and 15th days of December, 1958.
“(2) The Report of the Commissioners is contrary to the expressed desires of citizen taxpayers and resident voters of the Borough of Edwardsville, Pa., who filed Petitions opposing the abolishment of Wards in the Borough of Edwardsville, with the said Commissioners.
“(3) The Report of the Commissioners disregards the desires and convenience and disrupts the practical mode of government of the majority of the inhabitants of the Borough of Edwardsville. ...
“ (5) The Report of the Commissioners would elimiate a just and proportionate representation of the citizens of the Borough of Edwardsville in their manner of government.”
These exceptions are before us for disposition.
In substance, the first three exceptions attack the report of the commissioners because it is contrary to the expressed desires of a majority of the borough residents. We shall consider these exceptions together.
At first blush, it might appear that the code provides no standard to govern the court or the commissioners appointed by it in determining the propriety *22of abolishing all the wards in a borough. But this is not so. As was stated in a recent opinion of the Superior Court in a case which arose under the identical provisions of the Borough Code which are before us:
“There is no substantial difference between the provisions of the Act of 1874 and those which replaced them in The Borough Code and are now before us. . . .
“. . . The procedure to be followed is specific, but the standards to govern the division of the geographic area have been stated in more general terms in all these acts. The provisions relating to the standard refer only to ‘the propriety of granting the prayer in the petition’ or ‘so as to suit the convenience of the inhabitants thereof.’. . .
“For over a century prior to the passage of The Borough Code the courts have, in numerous decisions, dealt with not only the procedure to be followed, but also the standards to be applied. These standards do not represent the discretion of the judges, but the law of the Commonwealth. The courts’ actions constitute the law governing the method of procedure and guiding the courts of quarter sessions in determining the facts to be applied. . . . Under these circumstancés it is not necessary for the legislature to surround the court with standards of the same detail as is necessary under the circumstances dealt with in such' cases as Holgate Bros. Co. v. Bashore, supra, 331 Pa. 255, 200 A. 672' (1938), and O’Neil v. American Fire Insurance Co.. 166 Pa. 72, 30 A. 943 (1895)”: Nester Appeal, 187 Pa. Superior Ct. 313, at pages 318-21.
On this basis then we must proceed to determine whether the commissioners’ recommendation herein, in approving the abolition of all wards in the face of the opposition of a vast majority of interested residents, conflicts with the standards set up in prior judicial pronouncements under the present code or 'the other similar statutes previously mentioned. '
*23The decisions make it clear that, to be sustained, the record must show that the change suits the convenience of the inhabitants of the borough: Avalon Borough, 31 Pa. Superior Ct. 167; Brown v. Fowzer, 114 Pa. 446. This alone would seem to govern the situation here. The interested inhabitants of the Borough of Edwardsville have clearly stated their preference in favor of the status quo. In our opinion such a decisive community feeling must be given great weight in determining whether or not a petition for the abolition of the ward lines should be granted. Moreover, when the record contains virtually nothing else upon which to support a recommendation, it is our view that we cannot disregard, nor can we permit the commissioners to disregard, the wishes of the inhabitants of the borough.
Even without the assistance of the cited precedents, it seems elementary that, under our system of government, the will of the majority should be respected where such is permissible under existing statutes. The statute requires that the record support the propriety of granting the prayer of the petition. But we cannot agree with the commissioners that it does so when in substance the only evidence adduced was the overwhelming opposition of the majority of the residents of the borough.
Accordingly, we shall sustain the first three exceptions filed.
The fourth exception, viz., the report “would eliminate a just and proportionate representation of the citizens of the Borough in their manner of government,” is more general in its terms but no less compelling. Too often groups occupying local or less populous areas are excluded from representation in government and their localities ignored in the distribution of municipal services. This is less likely to occur with *24ward representation. True, the report here is silent as to this and the matter may appear academic only, but the exceptants are pointing to just such a situation in the fourth exception. And in. view of the record it would appear that the vast majority of the citizens of Edwardsville share the same view.
We believe this is sufficient and, accordingly, we sustain this exception also.
Thus on the foregoing bases we must reject the report of the commissioners and dismiss the petition.
Wherefore, the exceptions are sustained and the petition to abolish the ward lines of the Borough of Edwardsville is dismissed.